FILE COPY

                                    01-12-00872-CV


                           IN THE SUPREME COURT OF TEXAS
                                     -- -- -- --


NO. 14-0862
                                                 §
                                                 §
 JERRY L. BERWICK                                                                Harris County,
                                                 §
 v.
                                                 §
 RICHARD T. WAGNER                                                                  1st District.
                                                 §
                                                 §


                                                                              October 23, 2015

         Petitioner's petition for review, filed herein in the above numbered and styled case,
 having been duly considered, is ordered, and hereby is, denied.




                                     

         I, BLAKE A. HAWTHORNE, Clerk of the Supreme Court of Texas, do hereby certify
 that the above and attached is a true and correct copy of the orders of the Supreme Court of
 Texas in the case numbered and styled as above, as the same appear of record in the minutes of
 said Court under the date shown.
         It is further ordered that petitioner, JERRY L. BERWICK, pay all costs incurred on this
 petition.
         WITNESS my hand and seal of the Supreme Court of Texas, at the City of Austin, this
 the 3rd day of December, 2015.


                                                     Blake A. Hawthorne, Clerk

                                                     By Monica Zamarripa, Deputy Clerk